It is ordered and adjudged that this appeal as of right be, and the same hereby is, dismissed for the reason that the notice of appeal was not filed within the sixty-day period prescribed by Section 547, General Code. City of Dayton v. Public UtilitiesCommission, 111 Ohio St. 476, 145 N.E. 849; Conway, Jr., et al,Recrs., v. Public Utilities Commission, 133 Ohio St. 530,14 N.E.2d 929; Finfrock v. Public Utilities Commission, 154 Ohio St. 21.
Appeal dismissed.
WEYGANDT, C.J., MATTHIAS, HART, STEWART, TAFT and FAUGHT, JJ., concur. *Page 210